Title: To Benjamin Franklin from Lafayette, 5 March 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


5th March [1782]
The Mis. [Marquis] de la fayette Has the Honor to Present His Respectfull Compliments to Mr. franklin and informs Him that the frigat Hermione is Arrived in 23 days from America— Mr. franklin’s dispatches Will No Doubt Be sent By Count de Vergennes—The Marquis Had two letters that Say Very little on public Business, and Will to Morrow After noon do Himself the Honor to Wait Upon Mr. franklin and Communicate What He Has Received and what May this day Collect from Conversations with the Ministry.
 
Notation: La Fayette Mr. le Marquis de:—
